
	

113 HR 2087 IH: Protecting Taxpayer Dollars and Identity under Obamacare Act
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2087
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mrs. Black introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit Federal funds for the establishment or
		  operation of patient navigator programs under the Patient Protection and
		  Affordable Care Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Taxpayer Dollars and
			 Identity under Obamacare Act.
		2.Prohibition of
			 Federal funds for the establishment or operation of patient navigator
			 programsNone of the funds
			 authorized or appropriated by Federal law may be used for the establishment or
			 operation of a navigator program under section 1311(i) of the Patient
			 Protection and Affordable Care Act (42 U.S.C. 18031(i)) or for the
			 establishment or operation of any non-navigator program that provides any of
			 the types of assistance described in paragraph (3) of such section, regardless
			 of whether such a program is established in connection with a State or
			 Federally operated Exchange.
		
